16770Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims  15-36 are pending. Claims  15-25 and 30-34  are withdrawn, Claims 26-29  and 35-36 examined before.
Applicants’ response of  08/20/2021 in in response to non-final action of 5/24/21 amend claims 26, 35-36.
Applicant amendment and arguments are considered   objection and rejection that found persuable were removed.

Claim Rejection 35 U.S.C 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



s 26-29, 35-36 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated by Funada et al. WO2015/099109, priority 12/27/2013 in the IDS).
Claim 26-29 and 35-36 are broadly interpreted   cellulase composition  obtained from a culture of trichoderma.
Funada et al. disclosed :
[0016] The genus Trichoderma-derived cellulase is an enzyme composition which contains cellulase derived from microorganisms of the genus Trichoderma as a major component. The microorganisms of the genus Trichoderma are not particularly restricted, and are preferably Trichoderma reesei; and specific examples thereof can include Trichoderma reesei QM9414, Trichoderma reesei QM9123, Trichoderma reesei RutC-30, Trichoderma reesei PC3-7, Trichoderma reesei CL-847, Trichoderma reesei MCG77, Trichoderma reesei MCG80, and Trichoderma viride QM9123. Mutant strains with improved productivity of cellulase by subjecting the above-mentioned microorganisms derived from the genus Trichoderma to mutagenesis using a mutagen, UV irradiation, or the like may be used.

[0017] Cellobiohydrolase is a general term for enzymes characterized by hydrolyzing cellulose, in the unit of cellobiose, from the terminal portion thereof, and the following two types are known: Cellobiohydrolase I which initiates cleavage from the reducing terminal side of the cellulose chain and Cellobiohydrolase II which does from the non-reducing terminal side. The group of enzymes belonging to cellobiohydrolase is described as the EC number: EC3.2.1.91.



[0019] Exoglucanase is a general term for enzymes characterized by randomly hydrolyzing cellulose from the terminal end of a cellulose molecular chain. The group of enzymes belonging to exoglucanase is described as the EC number: EC3.2.1.7 or EC3.2.1.58.

[0020] p-glucosidase is a general term for enzymes characterized by acting on cello oligosaccharides or cellobiose. The group of enzymes belonging to p-glucosidase is described as the EC number: EC3.2.1.21.

[0021] Xylanase is a general term for enzymes characterized by acting on hemicellulose or, in particular, xylan. The group of enzymes belonging to xylanase is described as the EC number: EC3.2.1.8.

[0022] Xylosidase is a general term for enzymes characterized by acting on xylooligosaccharides. The group of enzymes belonging to xylosidase is described as the EC number: EC3.2.1.37.


 The cellulase composition of the instant claims   is obtained from  deleted BXL1Trichoderma strain,  but the claims are not directed to Trichoderma BXL1 strain, but hydrolases obtained from said Trichoderma.  Trichoderma BXL1 strain has a disrupted beta-xylosidase gene (BXL1) and comprise of unmodified endogenous cellulases/hydrolases, such as cellobiohydrolase and beta-glucosidase.  Claims recites beta-xylosidase activity of 0.006 U/mg protein or less, which reads on zero beta-xylosidase activity or no beta-xylosidase comprised in the cellulase composition.  Thus, the claimed cellulase composition comprises of Trichoderma cellobiohydrolase and Trichoderma beta-glucosidase, which are known in the art as  Funada et al. disclosed.    Therefore, the cellobiohydrolase and beta-glucosidase activities recited in the claims are inherent to Trichoderma cellobiohydrolase and beta-glucosidase
 Therefore Funada et al. anticipate applicants invention of claims 26-29 and 35-36 as interpreted.
Argument
Funada et al. disclosed.    Therefore, the cellobiohydrolase and beta-glucosidase activities recited in the claims are inherent to Trichoderma cellobiohydrolase and beta-glucosidase
 Therefore Funada et al. anticipate applicants invention of claims 26-29 and 35-36 as interpreted.

Claim Rejection - 35 U.S.C 103(a)
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 

According to MPEP 2143:"Exemplary rationales that may support a conclusion of obviousness include:(A) Combining prior art elements according to known methods to yield predictable results;(B) Simple substitution of one known element for another to obtain predictableresults;(C) Use of known technique to improve similar devices (methods, or products) in the same way;(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel."
	 Claims 26-29, 35-36 are rejected under 35 U.S.C. 103(a) as being unpatentable by Funada et al. WO2015/099109, priority 12/27/2013 in the IDS or Shasky et al. (WO205/187935) in view of  Qing et al ( Biotechnol biofuels 2011, 4, pp 1-12).
Funada et al. disclosed :
[0016] The genus Trichoderma-derived cellulase is an enzyme composition which contains cellulase derived from microorganisms of the genus Trichoderma as a major component. The microorganisms of the genus Trichoderma are not particularly restricted, and are preferably Trichoderma reesei; and specific examples thereof can include Trichoderma reesei QM9414, Trichoderma reesei QM9123, Trichoderma reesei RutC-30, Trichoderma reesei PC3-7, Trichoderma reesei CL-847, Trichoderma reesei MCG77, Trichoderma reesei MCG80, and Trichoderma viride QM9123. Mutant strains 

[0017] Cellobiohydrolase is a general term for enzymes characterized by hydrolyzing cellulose, in the unit of cellobiose, from the terminal portion thereof, and the following two types are known: Cellobiohydrolase I which initiates cleavage from the reducing terminal side of the cellulose chain and Cellobiohydrolase II which does from the non-reducing terminal side. The group of enzymes belonging to cellobiohydrolase is described as the EC number: EC3.2.1.91.

[0018] Endoglucanase is a general term for enzymes characterized by randomly hydrolyzing cellulose from the central portion of a cellulose molecular chain. The group of enzymes belonging to endoglucanase is described as the EC number: EC3.2.1.4, EC3.2.1.6, EC3.2.1.39 or EC3.2.1.73.

[0019] Exoglucanase is a general term for enzymes characterized by randomly hydrolyzing cellulose from the terminal end of a cellulose molecular chain. The group of enzymes belonging to exoglucanase is described as the EC number: EC3.2.1.7 or EC3.2.1.58.



[0021] Xylanase is a general term for enzymes characterized by acting on hemicellulose or, in particular, xylan. The group of enzymes belonging to xylanase is described as the EC number: EC3.2.1.8.

[0022] Xylosidase is a general term for enzymes characterized by acting on xylooligosaccharides. The group of enzymes belonging to xylosidase is described as the EC number: EC3.2.1.37.

[0023] Crude enzymes are preferably used as the filamentous fungus-derived cellulase. The crude enzyme is derived from the culture supernatant of the medium in which the microorganism is cultured for any period of time, the medium being prepared such that the filamentous fungus produces cellulase. Medium components used are not particularly restricted; and a medium with cellulose being added can be generally used in order to promote the production of cellulase. Then, as the crude enzyme, a culture liquid as is or the supernatant of the culture obtained only by removing the fungus body is preferably used.
 
However Funada et al. did not especially disclose cellulose composition lacking  xylosidase activity and obtained from said trichoderma. 

Qing et al disclose the advantage of deleting  beta-xylosidase   in a host cell  or enzyme composition not having beta-xilosidase that comprise cellulose enzymes comprising cellobiohydrolase, beta-glucosidase ( see abstract and Fig 1).
Accordingly, it would have been obvious to one of ordinary skill in the art  at the time of instant application is filed to combine with the  Funada et al. or Shasky et al. (WO205/187935)  and Qing et al  to obtain cellulase composition obtained from trichoderma lacking beta-xylosidase activity in order to enhance the hydrolyzing activity of the cellulose enzyme as beta-xylosidase hinder the  cellulose hydrolyzing process ( as taught by Qing et al. 
Argument
Applicants argument is considered but found unpersuasive.
Applicants argue by reciting:
Shasky disclosed recombinant microorganisms does not teach, disclose or suggest cellulase compositions as claimed. Therefore, the claimed enzyme compositions obtained from a culture of BXLI gene- disrupted trichoderma and having the characteristics defined in the claims is not described in Funada or Shasky. “

Shasky disclosed applicants invention  Shasky disclosed wilii anticipate applicants invention. Funada disclosed cellulase composition obtained from trichoderma.

Double Patenting rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir.

1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum,

686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).



The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Claims  26-29, 35-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18  of U.S. Patent 10590497 in view of Shasky et al. (WO205/187935) in view of  Qing et al ( Biotechnol biofuels 2011, 4, pp 1-12). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims of the instant application  are directed to the  cellulose composition derived from disrupted Trichoderma  or cultured and BXL1 gene disrupted Trichoderma and claim 18 of U.S. Patent 10590497 is  directed to method for producing cellulase composition derived from disrupted Trichoderma  or cultured and BXL1 gene disrupted Trichoderma . Since 
Claims  26-29, 35-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-18  of U.S. Patent  application NO: 16/089271 in view of Shasky et al. (WO205/187935) and in view of  Qing et al ( Biotechnol biofuels 2011, 4, pp 1-12). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming common subject matter, as follows: Claims of the instant application  are directed to the  cellulose composition derived from disrupted Trichoderma  or cultured and BXL1 gene disrupted Trichoderma and claims 17-18 of U.S. Patent  application NO: 16/089271 is  directed to method for producing cellulase composition derived from disrupted Trichoderma  or cultured and BXL1 gene disrupted Trichoderma . Since it is advantageous  to use cellulase composition lacking beta-xylosidase it is obvious on of skilled in art to  teach cellulase composition derived from disrupted Trichoderma  or cultured and BXL1 gene disrupted Trichoderma as disclosed in the instant claims base of the teaching of claims  17-18 of U.S. Patent  application NO: 16/089271   in view of the said prior arts as disclosed above . 

TD is required to overcome the rejection.
Argument


Conclusion
Claims 26-29 and 35-36 are rejected.   No claim is allowed.
 
Any inquiry concerning this communication or earlier communications from the
Examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652